UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7304


AARON DOXIE, III, a/k/a Aharon Azaryah Nearyah Hakahan,

                Petitioner - Appellant,

          v.

WARDEN JEFFREY N. DILLMAN; HAROLD CLARKE, Director,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00505-AWA-DEM)


Submitted:   November 25, 2015            Decided:   December 14, 2015


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Aaron Doxie, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron Doxie, III, appeals from the district court’s order

denying   his    self-styled        motion     to    reopen       his   September         2013

petition for a writ of habeas corpus under 28 U.S.C. § 2254

(2012).      We vacate the district court’s order and remand for

further proceedings.

      “[A] Rule 60(b) motion in a habeas proceeding that attacks

‘the substance of the federal court’s resolution of a claim on

the   merits’    is    not   a    true    Rule      60(b)    motion,     but    rather       a

successive      habeas       [application]”          and     is     subject         to    the

preauthorization requirement of 28 U.S.C. § 2244(b)(3)(A) (2012)

for successive applications.              United States v. McRae, 793 F.3d

392, 397 (4th Cir. 2015) (quoting Gonzalez v. Crosby, 545 U.S.

524, 531-32 (2005)).              By contrast, a “Rule 60(b) motion that

challenges ‘some defect in the integrity of the federal habeas

proceedings’ . . . is         a    true    Rule      60(b)    motion,     and        is   not

subject   to    the    preauthorization          requirement.”           Id.        (quoting

Gonzalez,      545    U.S.   at    531-32).          Where,       however,      a    motion

“‘presents     claims    subject     to    the      requirements        for    successive

applications as well as claims cognizable under Rule 60(b),’”

such a motion is a mixed Rule 60(b)/§ 2254 petition.                           Id. at 400

(quoting United States v. Winestock, 340 F.3d 200, 207 (4th Cir.

2003)).



                                           2
     In   his   motion     to   reopen,       Doxie   sought     a    remedy   for   a

perceived flaw       in   his   § 2254       proceeding   and    raised    a   direct

attack    on   his   convictions       and     sentences.       Accordingly,      the

motion was a mixed Rule 60(b)/§ 2254 petition. *                     McRae, 793 F.3d

at 397, 400; see Gonzalez, 545 U.S. at 532 n.4 (holding that a

movant files a true Rule 60(b) motion “when he . . . asserts

that a previous ruling which precluded a merits determination

was in error”); Winestock, 340 F.3d at 207 (stating that “a

motion directly attacking the prisoner’s conviction or sentence

will usually amount to a successive application”).

     The district court did not afford Doxie the opportunity to

elect between deleting his successive § 2254 claim or having his

entire    motion     treated      as     a     successive       § 2254     petition.

See McRae, 793 F.3d at 400 (“This Court has made clear that

‘[w]hen [a] motion presents claims subject to the requirements

for successive applications as well as claims cognizable under

Rule 60(b), the district court should afford the applicant an

opportunity to elect between deleting the improper claims or

having the entire motion treated as a successive application.’”

(quoting Winestock, 340 F.3d at 207)).                We therefore grant leave



     *  It is the “long standing practice” of this court to
classify pro se pleadings from prisoners like Doxie “according
to   their  contents,   without regard   to  their  captions.”
Winestock, 340 F.3d at 203.



                                         3
to proceed in forma pauperis, vacate the district court’s order,

and remand for further proceedings.

      We deny Doxie’s motion for a certificate of appealability

and   dispense    with   oral   argument   because   the   facts   and   legal

contentions      are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                      VACATED AND REMANDED




                                      4